EXHIBIT 10.48A

 

Execution Copy

 

OPERATING AGREEMENT

 

 

OF

 

 

LFT MANUFACTURING, LLC

 

 

DATED: September 12, 2014

 

THE MEMBER INTERESTS OF LFT MANUFACTURING, LLC HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE OR SOLD, TRANSFERRED OR
OTHERWISE ASSIGNED EXCEPT (i) UPON EFFECTIVE REGISTRATION UNDER THE 1933 ACT AND
APPLICABLE STATE SECURITIES LAWS OR (ii) UPON ACCEPTANCE BY THE COMPANY OF AN
OPINION OF COUNSEL IN SUCH FORM AND BY SUCH COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 
-1-


--------------------------------------------------------------------------------




 

OPERATING AGREEMENT

OF

LFT MANUFACTURING LLC

 

This Operating Agreement is entered into effective as of August ________, 2014
by and between The Guitammer Company, an Ohio corporation (“Guitammer”), and IMI
DIRECT LLC, an Ohio limited liability company (“IMI”).

 

WITNESSETH

 

WHEREAS, on August 13, 2014 the Articles of Organization for LFT Manufacturing
LLC were filed with the Secretary of State of Ohio.

 

WHEREAS, Guitammer manufactures and sells ButtKicker® brand low frequency audio
transducers, and IMI through its Affiliates has significant experience and
contacts in international product supply relationships, marketing and other
business functions; and

 

WHEREAS, Guitammer and IMI desire to jointly manufacture and distribute certain
Guitammer products, and have determined to organize the Company for such
purpose.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Members agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings
indicated:

 

"Act" means the Ohio Limited Liability Company Act, Ohio Revised Code Chapter
1705, or any successor statute, as amended and in effect from time to time.

 

"Adjusted Capital Account" means, with respect to any Member, the balance, if
any, in such Member's Capital Account as of the end of the relevant fiscal year,
after giving effect to the following adjustments:

 

 

(a)

Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed to be obligated
to restore pursuant to the penultimate sentences of Regulations sections
1.704-2(g)(l) and 1.704-2(i)(5); and

 

 

   

(b)

Debit to such Capital Account the items described in sections 1.704-
l(b)(2)(ii)(d)(4) (6) of the Regulations.

 

 
-2-


--------------------------------------------------------------------------------




 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of section 1.704-1(b) (2) (ii) (d) of the Regulations and shall
be interpreted consistently therewith.

 

"Affiliate" means any individual, partnership, joint venture, trust, corporation
or other form of enterprise which directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Member. For purposes of the preceding sentence, "control,” “controlled by” and
“under common control with” means possession, directly or indirectly, of the
power to direct or cause direction of management and policies of an entity,
whether through ownership of voting securities, membership, contract, voting
trust or otherwise.

 

"Agreement" means this Operating Agreement as originally executed and as
amended, modified, supplemented or restated from time to time, as the context
requires.

 

"Articles" of the Company means the Articles of Organization as filed with the
Secretary of State of Ohio pursuant to the Act and as amended, modified,
supplemented or restated from time to time, as the context requires.

 

"Capital Account" means a separate capital account maintained for each Member as
set forth in Section 6.2.

 

"Capital Contribution" means the aggregate amount of cash or fair market value
of property contributed by a Member to the Company from time to time.

 

"Change of Control" with respect to a Member means (i) a transfer or series of
transfers which results in a change of beneficial ownership of 50% or more of
the total voting power or ownership interests of the Member, (ii) the Member
shall have merged into or consolidated with another entity, or merged another
entity into the Member, on a basis whereby less than 50% of the total voting
power or ownerships interests of the surviving entity is represented by
interests held by the owners of the Member prior to such merger or
consolidation, or (iii) the Member shall have sold substantially all of its
assets to another Person.

 

"Code" means the Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations thereunder.

 

"Company" means LFT Manufacturing LLC.

 

"Company Minimum Gain" has the meaning set forth in section 1.704-2(b)(2) and
1.704-2(d) of the Regulations.

 

"Economic Interest" means a Member’s share of the Company’s profits, losses and
distributions of the Company’s assets pursuant to this Agreement and the Act,
but shall not include any right to participate in the management or affairs of
the Company, including, the right to vote on, consent to or otherwise
participate in any decision of the Members.

 

 
-3-


--------------------------------------------------------------------------------




 

"Fair Value" has the meaning set forth in Section 10.4

 

"Final Distribution Proceeds" means all cash and other property of the Company,
if any, remaining for distribution to Members upon termination of the Company
after (i) the payment of all liabilities of the Company and (ii) the funding of
any reserves pursuant to Section 11.4.

 

"Fiscal Year" has the meaning set forth in Section 8.5.

 

“Licensed Technology” means the proprietary technology described in U.S. patent
number 5,973,422 and U.S. patent application number 61/627,636 and No.61/932,991
and the proprietary technology, whether patented or not, relating to the
manufacture of a low-frequency transducer which provides true subsonic or
“infrasonic” sound reproduction and shaking, any housing that contains such
transducer, and all specialized, novel or unique inventions, practices,
knowledge, know-how and other trade secrets or scientific, technical, or
engineering or proprietary information related to such transducer or its
housing, including patterns, devices, tooling, molds, formulas, designs,
methods, techniques, processes, or procedures, whether tangible or intangible,
and whether or where or how stored, compiled or memorialized physically,
electronically, graphically, photographically, or in writing.

 

"Liquidating Trustee" means the Manager(s) or Member(s) serving in such capacity
upon dissolution of the Company as provided in Section 11.2.

 

"Manager" shall mean each individual appointed and serving in such capacity as
provided in Article 5.

 

"Member" means each of the Persons who has executed this Agreement and each of
the persons who may hereafter become additional Members or Substitute Members as
provided in this Agreement.

 

"Member Nonrecourse Debt" has the meaning set forth in section 1.704-2(b)(4) of
the Regulations.

 

"Member Nonrecourse Debt Minimum Gain" means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with section 1.704-2(i)(3) of the Regulations.

 

"Member Nonrecourse Deductions" has the meaning set forth in sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.

 

"Member Representative" means each individual appointed and serving in such
capacity as provided in Section 4.6.

 

"Membership Interest" means a Member’s entire interest in the Company including
such Member’s Economic Interest and such other rights and privileges that the
Member may exercise as a Member under the Act and this Agreement.

 

 
-4-


--------------------------------------------------------------------------------




 

"Net Cash From Operations" means all cash, revenues and funds received by the
Company from whatever source derived less the sum of the following to the extent
paid or set aside by the Company: (i) all principal and interest payments on
indebtedness of the Company and all other sums paid to lenders; (ii) all cash
expenditures incurred incident to the normal operation of the Company’s
business; (iii) such operating, replacement or other reserves as the Managers
deem reasonably necessary for the Company’s business. Net Cash From Operations
shall not include Final Distribution Proceeds.

 

"Nonrecourse Deductions" has the meaning set forth in section 1.704-2(b)(1) of
the Regulations.

 

"Nonrecourse Liability" has the meaning set forth in section 1.704-2(b)(3) of
the Regulations.

 

"Percentage Interest" means with respect to each Member its percentage ownership
interest in the Company as set forth on Exhibit A as amended from time to time.

 

"Person" means any individual or entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such "Person"
where the context so permits.

 

“Products” means the following Guitammer products and any additional products
added at the sole discretion of Guitammer from time to time: BK-LFE, BK-Concert,
BK-mini-LFE, BK-mini-Concert, BK-Advance, BK-Gamer and wireless ButtKicker Kit.
Guitammer reserves the right to delete any products at any time in its sole
discretion, provided a product may not be deleted and manufactured by another
supplier without the written consent of the Company, which consent shall not be
unreasonably withheld, unless: (i) that supplier is currently manufacturing that
Product; or (ii) the Company is unable or unwilling to manufacture the Product
according to Guitammer; or (iii) the Company is unable to manufacture the
Product according to the pricing set forth in Section 5.10. In addition,
“Products” also means other products and accessories used in conjunction with
the Products including but not limited to amplifiers, speaker or signal wire
inter-connects, isolators and other items designed or made for or by Guitammer
using the Licensed Property.

 

"Profit" or "Loss" shall for any period mean the Company's taxable income or
loss for purpose of Federal income taxation for such period (including all items
of income, gain, loss or deduction even if required to be separately stated by
section 703(a) of the Code) subject to the following adjustments:

 

(a) All Company income that is exempt from Federal income taxation (to the
extent not included in the computation of the Company's taxable income or loss)
shall be added;

 

(b) All Company expenditures that are not deductible or not properly chargeable
to Capital Accounts for purpose of Federal income taxation pursuant to section
705(a)(2)(B) of the Code, or deemed section 705(a)(2)(B) expenditures pursuant
to the Regulations under section 704(b) of the Code, (to the extent not included
in the computation of the Partnership's taxable income or loss) shall be
subtracted;

 

 
-5-


--------------------------------------------------------------------------------




 

(c) All items that are allocated under Section 7.20, 0, 0 or 0 shall be
excluded;

 

(d) If the value of Company property has been restated in accordance with
Section 6.20 or otherwise if the value of any Company property for purpose of
the Members' Capital Accounts is different from the adjusted basis of the
property for purpose of Federal income taxation, then in lieu of using the
amount of depreciation, amortization or other cost recovery deduction allowable
with respect to such property in determining taxable income or loss for purpose
of Federal income taxation, an adjusted amount shall be used in compliance with
sections 1.704-1(b)(2)(iv)(f) and (g) of the Regulations which adjusted amount
shall equal the amount of such depreciation, amortization or other cost recovery
deduction for purpose of Federal income taxation multiplied by a fraction, the
numerator of which is the value of such property for purpose of the members'
Capital Accounts and the denominator of which is the adjusted basis of such
property for purpose of Federal income taxation; and

 

(e) All income or loss is determined without regard to any election made by the
partnership under section 743 of the Code.

 

"Property" means all real, personal and mixed properties, cash, assets,
interests and rights of any type owned by the Company. All assets acquired with
Company funds or in exchange for Property shall be Property of the Company.

 

"Regulations" or "Treasury Regulations" means the Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

"Substitute Member" means any transferee of a Member's Membership Interest who
is admitted as a Member in the Company pursuant to Article 10.

 

"Tax Matters Partner" or "TMP" shall mean the person so designated and serving
in such capacity as provided in Section 8.3.

 

ARTICLE 2

FORMATION, ORGANIZATION AND TERM

 

2.1 Formation and Applicable Law.

 

The Members hereby form the Company pursuant to the provisions of the Act. The
rights and obligations of the Members shall be determined pursuant to the Act
and this Agreement. To the extent that the rights or obligations of Members are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall control to the extent permitted
by the Act.

 

 
-6-


--------------------------------------------------------------------------------




 

2.2 Name.

 

The name of the Company is “LFT Manufacturing LLC.” The Company shall conduct
business in such name or such other names as the Managers deem appropriate to
comply with the law of any other jurisdictions in which the Company qualifies to
do business or otherwise.

 

2.3 Principal Place of Business.

 

The principal place of business of the Company shall be 4645 Westerville Road,
Columbus, Ohio 43231, or such other place or places as the Managers may from
time to time designate by written notice to the Members.

 

2.4 Statutory Agent.

 

The Company's initial statutory agent in Ohio shall be as set forth in the
Articles. The statutory agent may be changed at any time as the Managers deem
appropriate by appropriate filing with the Secretary of State of Ohio.

 

2.5 Term.

 

The term of the Company shall be perpetual commencing on the date of filing of
the Articles with the Secretary of State of Ohio, unless the Company is earlier
terminated in accordance with the provisions of this Agreement or the Act.

 

2.6 Maintenance.

 

The Managers shall take any and all actions reasonably necessary to perfect and
maintain the status of the Company in good standing as a limited liability
company under the laws of the State of Ohio and the laws of any other states or
jurisdictions in which the Company engages in business.

 

2.7 Partnership Status.

 

The Members intend that the Company shall be treated, and irrevocably consent to
the treatment of the Company, as a partnership for federal and, to the extent
permitted by applicable state law, state income tax purposes. Accordingly, this
Agreement shall be construed in a manner that ensures the Company's
classification as a partnership for federal and state income tax purposes at all
times, and any provision of this Agreement that would have the effect of
preventing the Company from being classified as a partnership for federal and
state income tax purposes shall be null and void. The Managers shall take all
actions, and execute, acknowledge and deliver all documents, which in the
judgment of the Managers, or in the opinion of counsel satisfactory to the
Managers, are necessary or desirable to obtain and/or maintain the Company's
classification as a partnership for such purposes at all times.

 

 
-7-


--------------------------------------------------------------------------------




 

2.8 License of Licensed Technology.

 

Guitammer grants to the Company, for the Term, the non-assignable, non-exclusive
royalty free right and license to the Licensed Technology to make the Products.
The Licensed Technology may not be used by the Company for any other purpose
including, without limitation, the manufacture of Products for any other party.

 

ARTICLE 3

BUSINESS PURPOSE

 

3.1 Purpose.

 

The business and purpose of the Company shall be to (a) engage in the
manufacture of the Products and (b) conduct such other activities as may be
necessary, advisable or convenient to the promotion or conduct of the business
of the Company and which may be legally exercised by limited liability companies
under the Act and in any jurisdiction in which the Company transacts business.
The Company may form an additional joint venture or similar entity under the
laws of the Republic of China, such entity to be governed in a manner similar to
the governance of the Company as set forth in this Agreement. Until a joint
venture is formed under Chinese law, IMI Asia may act as the nominee of the
Company for certain purposes as agreed by the Members.

 

3.2 Restrictions on Activities.

 

(a) Except as otherwise expressly provided herein or in any separate agreements
between the Members and/or their Affiliates, nothing contained in this Agreement
shall be construed to prohibit any Member or any Affiliate from owning,
operating, or investing in any other business, wherever located. Except as may
be so provided, the Members and their Affiliates may engage in or possess an
interest in other business ventures of any nature and description, independently
or with others, and neither the Company nor the Members shall have any rights by
virtue of this Agreement in and to said independent ventures or to the income or
profits derived therefrom. Guitammer acknowledges that Affiliates of IMI are
engaged in other international supply chain businesses for the manufacture and
distribution of products for third parties or for their own account.

 

(b) Notwithstanding the foregoing, neither IMI nor any Affiliate thereof shall,
directly or indirectly, invest in, manage, or participate in any capacity, as an
owner, creditor, employee, officer, consultant, supplier or otherwise, in the
design, manufacture or sale of products competitive to the Products or any other
products in the ButtKicker® line, or any other products or services that would,
in Guitammer’s reasonable opinion be deemed competitive with any businesses
Guitammer is engaged in, whether or not such products are manufactured by LFT
Manufacturing LLC.

 

 
-8-


--------------------------------------------------------------------------------




 

3.3 Confidentiality.

 

Each Member recognizes and acknowledges that the Company's trade secrets and
proprietary information and processes, and the trade secrets and proprietary
information of the Members, as they may exist from time to time, are valuable,
special and unique assets of the Company's business and the businesses of the
Members. Other than in the performance of duties on behalf of the Company as an
employee, officer, Manager or Member, each Member and its Affiliates will not,
during or after the time it is a Member of the Company, in whole or in part,
disclose such secrets, information or processes to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
nor shall any Member or Affiliate make use of any such property for its own
purposes or for the benefit of any person (except the Company) or to the
detriment of the Company under any circumstances during or after the time it is
a Member of the Company. Each Member agrees to hold as the Company's property,
or the Member’s property, as the case may be, all documentation and other data,
and all copies thereof, whether in tangible, electronic, or other form in any
way relating to the Company's business and affairs, and the business and affairs
of the Members, whether made by it or otherwise coming into its possession, and
on termination of its status as a Member, or on demand of the Company, at any
time, to deliver the same to the Company.

 

3.4 Company’s Rights; Improvements to the Licensed Technology.

 

(a) Notwithstanding anything else in this Agreement, Guitammer retains the
exclusive right, title and interest in and to the Licensed Technology. All use
of the Licensed Technology by the Company shall inure to the benefit of
Guitammer. Guitammer’s right, title and interest in and to the Licensed
Technology specifically includes, but is not limited to, any and all
improvements, modifications or design work made by the Company or IMI which are
related to the Licensed Technology.

 

(b) Guitammer acknowledges that the Company has paid for and is the sole owner
of the tooling and molds manufactured by the Company and to be used for the
manufacturing of the Products.

 

(c) Any and all improvements and/or modifications to the Licensed Technology as
now known or hereafter developed shall be considered to be owned by Guitammer,
as part of the Licensed Technology under this Agreement and subject to the
License set forth in Section 2.8 and granted herein.

 

 
-9-


--------------------------------------------------------------------------------




 

ARTICLE 4

MEMBERS

 

4.1 Members.

 

(a) The name and address of each Member shall be as set forth on Exhibit A
attached hereto, as amended from time to time.

 

(b) No additional Members may be admitted to the Company except as expressly set
forth herein.

 

4.2 No Individual Authority.

 

Each of the Members shall indemnify, defend and protect the others from any
loss, liability, damage, cost and expense (including, without limitation,
attorneys' reasonable fees and disbursements) incurred by the other by reason of
the indemnifying Member's acts or omissions which are not authorized by the
provisions of this Agreement and which the indemnifying Member committed or
omitted in a manner not reasonably believed to be within the scope of its
authority under this Agreement, or which constitute gross negligence, fraud or
willful misconduct.

 

4.3 Manner of Acting; Meetings.

 

(a) The affirmative vote of all Members shall be the act of the Members, unless
the vote of a lesser proportion is otherwise required by this Agreement.

 

(b) An annual meeting of the Members shall be held on a date and at a time and
place as the Members shall reasonably agree. At the written request of any
Member a special meeting shall be held at such date, time and place as shall be
reasonably agreed upon by all Members. Any action that may be taken at a meeting
of Members may be taken without a meeting, if a consent in writing setting forth
the action so taken, is signed and delivered to the Company by all Members.
Members may participate in any Members' meeting through the use of any means of
conference telephones or similar communications equipment as long as all Members
participating can hear one another. A Member so participating is deemed to be
present in person at the meeting.

 

4.4 Expenses.

 

Each Member shall be reimbursed by the Company for all reasonable and necessary
expenses directly incurred by it in the conduct of any Company business;
provided that (i) the Member shall submit reasonable documentation with respect
to such expenses, and (ii) the reimbursement (at least in concept and generally
in amount) shall be approved in writing in advance by the Managers.

 

 
-10-


--------------------------------------------------------------------------------




 

4.5 Compensation.

 

Except as otherwise provided in this Agreement, no Member or Affiliate thereof
shall be entitled to any salary, fee or other compensation from the Company,
other than the sole exception of an Affiliate of IMI receiving warrants in
Guitammer.

 

4.6 Member Representatives.

 

Each Member shall designate a Member Representative who shall have full and
exclusive authority to represent the interests of the Member under this
Agreement, to give any vote, approval or consent of such Member hereunder, and
to bind the Member for all purposes hereof. Neither the Company nor any Member
will be required to determine the authority of a Member Representative appointed
pursuant to this Section. The Company and the Members may fully rely upon any
action taken and direction given by a Member Representative as the action and
direction of the appointing Member. The initial Member Representatives are
identified on Exhibit B hereto. A Member may from time to time change the
designation of its Member Representative by written notice to all Members.

 

4.7 Investment Representations.

 

Each Member hereby represents and warrants to, and agrees with, the other Member
and the Company as follows:

 

(a) By reason of its business and financial experience, it is capable of
evaluating the risks and merits of investment in its Membership Interest.

 

(b) It is acquiring the Membership Interest for investment purposes for its own
account only and not with a view to or for sale in connection with any
distribution of all or any part of the Membership Interest.

 

(c) It acknowledges that the Membership Interest has not been registered under
the Securities Act of 1933, as amended (the "Securities Act"), or qualified
under any applicable blue sky laws in reliance, in part, on its representations,
warranties, and agreements herein.

 

(d) It understands that the Membership Interest is a "restricted security" under
the Securities Act in that the Membership Interest will be acquired from the
Company in a transaction not involving a public offering, and that the
Membership Interest may be resold without registration under the Securities Act
only in certain limited circumstances and that otherwise the Membership Interest
must be held indefinitely.

 

(e) It acknowledges that there are substantial restrictions on the
transferability of the Membership Interest pursuant to this Agreement, that
there is no public market for the Membership Interest and none is expected to
develop, and that, accordingly, it may not be possible for it to liquidate its
investment in the Company.

 

 
-11-


--------------------------------------------------------------------------------




 

ARTICLE 5

MANAGEMENT

 

5.1 Board of Managers.

 

(a) The management of the Company's business shall be vested in a group of two
(2) Managers appointed by the Members, who shall be styled the Company's Board
of Managers (hereinafter the “Board”). The number of Managers and the
composition of the Board may be altered from time to time by the unanimous vote
of the Members.

 

(b) Each Member shall have the right to appoint one (1) Manager The Members
hereby appoint the individuals identified on Exhibit C attached hereto to be the
initial Managers.

 

(c) The Managers shall meet not less frequently than quarterly each year. A
Manager shall perform his duties as a Manager in good faith, in a manner he
reasonably believes to be in the best interests of the Company, and with such
care as an ordinarily prudent person in a like position would use under similar
circumstances.

 

5.2 Authority and Power.

 

(a) Subject to the operating authority granted to the officers of the Company
pursuant to Section 5.8, the Board shall have full right and authority to take
all actions which it deems necessary, useful or appropriate for the exercise of
the Company's powers and the management and conduct of the Company's business.
No single Manager may bind the Company without obtaining the approval of the
Board.

 

(b) The affirmative action or consent of the Managers shall be required with
respect to any of the following matters:

 

(1) Any amendment of the Articles;

 

(2) Any amendment of this Agreement;

 

(3) Sale, exchange or other disposition of all or substantially all of the
Company's assets;

 

(4) Material change in the business and purpose of the Company; (5) Termination
of the Company;

 

(6) Admit any new or Substitute Member;

 

 
-12-


--------------------------------------------------------------------------------




 

(7) Entering in to any contractual or other obligation for capital expenditures
or incurring or agreeing to incur any non-capital contractual or other
obligations which are outside the normal course of business;

 

(8) File or acquiesce to the filing of voluntary or involuntary bankruptcy,
insolvency, receivership, assignment for the benefit of creditors, or any other
type of federal or state law debtor's proceedings that are not dismissed or
removed within 60 days of their initiation;

 

(9) Confess a judgment against the Company;

 

(10) Accept additional Capital Contributions or borrow funds from third parties,
Members or Affiliates;

 

(11) Approve any operating or capital budget (in the event that either an
operating or capital budget is not approved by a majority vote of the Board,
then the prior year's budget shall be the budget for the new year with increases
in each item not to exceed an amount that the Board agrees upon after good faith
discussions; if such good faith discussions do not resolve the issue, then such
increase shall be four percent (4%) from the prior year);

 

(12) Approve or enter into employment agreements (other than for employment at
will);

 

(13) Cause the Company to be a party to any merger, reorganization or exchange
transaction;

 

(14) Approve distributions of Net Cash From Operations; or

 

5.3 Proceedings.

 

(a) General. Any action which may be authorized or taken by the Board may be
taken either at a meeting of the Board pursuant to Section 5.3(b) or without a
meeting by written consent pursuant to Section 5.3(c).

 

(b) Meetings. Meetings of the Board shall be held as may be called and held, and
action authorized or taken thereat, from time to time as follows:

 

(1) Calling: Meetings of the Board may be called by any Manager.

 

(2) Place: The place of each meeting shall be the principal office of the
Company or such other place as reasonably designated by the person calling the
meeting.

 

(3) Notice: Written notice of the time and place of each meeting of the Board
shall be given to each Manager either by personal delivery, or by mail,
electronic mail (with proof of receipt) or fax at least 2 days before each
meeting. Notice of a meeting of the Board need not state the purposes of the
meeting.

 

 
-13-


--------------------------------------------------------------------------------




 

(4) Attendance: Attendance of any Manager at any meeting shall be by personal
presence, or by personal participation by telephone or other communications
equipment through which all participating can hear each other.

 

(5) Waiver: Any Manager may, either before or after any meeting, waive any
notice required to be given of the time or place of, or actions to be considered
at, such meeting, and any notice of any meeting shall not be required to be
given to any Manager who is present at such meeting in person or by means of
communications equipment.

 

(6) Quorum: All Managers shall be present in person at any meeting of the Board
in order to constitute a quorum for the transaction of business at such meeting.
However, if the meeting is held by telephone or other communications equipment
at which all Managers participating can hear each other, such participation
shall constitute presence at such meeting. In the absence of a quorum at any
meeting of the Board, the meeting shall be adjourned from time to time until a
quorum shall be present.

 

(7) Action: Except as otherwise provided in this Agreement, the unanimous
consent of the Managers shall be the act of the Board.

 

(c) Written Consent. Any action that may be taken or authorized at a meeting may
be taken by written consent in lieu of a meeting if notice of the taking or
authorization of such action is given either by personal delivery, or by mail,
telegram or fax and such action is approved or authorized in writing by a
majority of Managers of the Board entitled to vote on such matter.

 

5.4 Removal of Manager.

 

Any Member may at any time remove any of the Managers appointed by it, with or
without cause and such removal shall become effective on such date as may be
specified by the Member in a notice delivered to the Managers and the other
Member.

 

5.5 Resignation of Manager.

 

A Manager may resign from his position as a member of the Board at any time by
written notice to the Members. Such resignation shall become effective as set
forth in such notice.

 

 
-14-


--------------------------------------------------------------------------------




 

5.6 Vacancies.

 

Any vacancy occurring in the Board by reason of death, resignation or removal of
a Manager shall be filled by the Member which appointed such Manager.

 

5.7 Expenses.

 

The Managers shall be reimbursed by the Company for all reasonable and necessary
expenses directly incurred by them in the conduct of any Company business;
provided that (i) the Managers shall submit reasonable documentation with
respect to such expenses, and (ii) the reimbursement shall be approved in
writing in advance by the Managers.

 

5.8 Officers.

 

(a) From time to time, the Board may, by unanimous vote, elect persons as
officers of the Company. Subject to the provisions of any employment or other
agreements between each such officer and the Company, each officer so elected
shall serve in that capacity at the pleasure of the Board, and may be removed
from such office by the Board at any time for any reason, with or without cause.
The officers so elected by the Board shall have such powers, duties and
responsibilities as would be customary for officers of corporations with
corresponding titles and as otherwise may reasonably be assigned to them, from
time to time, by the Board. The initial officers of the Company are identified
on Exhibit D attached hereto.

 

(b) Full authority for day-to-day management actions and operating decisions in
connection with the Business shall be vested in the officers who are employed
full-time by the Company as identified on Exhibit D attached hereto; provided,
that (i) such authority is subject to the limitations set forth in Section 5.2,
and (ii) any such action or decision may be modified or overruled by majority
vote of the Board.

 

5.9 Certain Provisions of the Act Superseded.

 

The provisions of this Agreement regarding the management of the Company are
intended to and shall, to the fullest extent permitted by law, supersede the
provisions of the Act regarding the management of a limited liability company.

 

5.10 Other Undertakings of Company.

 

(a) Unless otherwise agreed by the Members, the Company will sell the Products
to Guitammer for a price equal to actual cost of manufacturing divided by 0.85,
a gross margin of approximately 18%. Notwithstanding the foregoing sentence, the
Company will always sell the Products for a price within two percent (2%) of the
prices charged by manufacturers of similar products (e.g., audio speakers and
amplifiers) in China, Vietnam, Malaysia or other Southeast Asia locations.
Guitammer will have full access to the books and records of the Company to
verify the actual cost of manufacturing. No adjustments to the purchase price
based on a review of the Company’s books and records will be permitted later
than six months after the date of shipping Products to Guitammer.

 

 
-15-


--------------------------------------------------------------------------------




 

(b) The Company will distribute the Products to Guitammer’s customers within
China at no additional cost to Guitammer. The proceeds of sales to Guitammer’s
customers within China will be the sole property of Guitammer and the Company
shall have no claim to such revenue or any profit of Guitammer for sales within
China.

 

(c) If Guitammer elects to discontinue or delete a Product, Guitammer shall
purchase the entire completed inventory of such Product and all unused
components and parts acquired by the Company, or which the Company became
obligated to acquire for the Product(s) based on Guitammer’s written
instructions such as forecasts, blanket Purchase Orders, Purchase Orders or
similar documents, prior to the decision to discontinue or delete such Product.

 

(d) The Company shall retain all Value Added Tax (VAT) without affecting the
price at which Products will be purchased from the Company by Guitammer.

 

ARTICLE 6

PERCENTAGE INTERESTS AND CAPITAL ACCOUNTS

 

6.1 Percentage Interests.

 

The Members shall have the Percentage Interests set forth on Exhibit A. Except
as otherwise expressly provided in this Agreement or by agreement of the
Members, the interest of each Member in the assets, liabilities, profits and
losses of the Company shall equal its Percentage Interest.

 

6.2 Capital Accounts.

 

A separate Capital Account shall be maintained for each Member. No Member shall
have any interest in the Capital Account of any other Member. Capital Accounts
shall be determined and maintained on the same basis as Capital Accounts are
determined and maintained by the Company for purpose of federal income taxation
in accordance with section 1.704-1(b) of the Regulations. The Capital Account of
each Member shall be:

 

(a) increased by:

 

(1) such Member's cash contributions;

 

(2) the fair market value of the property contributed by such Member to the
Company (net of liabilities securing such contributed property that the Company
is considered to assume or take subject to); and

 

(3) the amounts allocated to such Member for its share of the income or gain of
the Company; and

 

 
-16-


--------------------------------------------------------------------------------




 

(b) decreased by:

 

(4) the amounts allocated to such Member for such Member's share of the
Company's losses and deductions;

 

(5) the amount of money distributed to such Member by the Company (including,
without limitation, the Priority Distribution and the return of all or any
portion of such Member's Capital Contribution); and

 

(6) the fair market value of the property distributed to such Member by the
Company (net of liabilities securing such contributed property that such Member
is considered to assume or take subject to).

 

(c) Upon the events set forth in section 1.704-1(b)(2)(iv)(f) of the
Regulations, the Members shall have the right to restate the value at which
Company property is stated for purpose of the Members' Capital Accounts to equal
the fair market value thereof. In the event the value of Company property is so
restated, the Capital Account of each Member shall be adjusted as if an event
terminating the Company had occurred where the Company had disposed of all
Company property at its fair market value as of the date of the event giving
rise to the restatement.

 

6.3 Capital Contributions.

 

(a) Guitammer - $1,000

 

(b) IMI - $1,000

 

6.4 No Liability for Return of Capital.

 

Members shall in no event be personally liable for the return of any Capital
Contributions made by any of the Members, it being expressly agreed that any
return of capital as may be made at any time, or from time to time, shall be
made solely from the assets of the Company, and only in accordance with the
terms hereof.

 

6.5 Additional Contributions.

 

No capital contributions in addition to those required pursuant to Section 6.3
shall be required of any Member.

 

6.6 No Interest on Contributions.

 

No Member shall receive any interest on its Capital Contributions.

 

6.7 No Withdrawal of Contributions.

 

The capital of the Company shall not be withdrawn except as expressly provided
in this Agreement or otherwise agreed to by the Members, and no Member shall
have the right to demand the return of any capital contribution or have priority
over any other Member either as the return of capital contributions or as to any
cash or other distributions by the Company.

 

 
-17-


--------------------------------------------------------------------------------




 

6.8 Guarantee Contribution Obligation.

 

Notwithstanding any provision of this Agreement to the contrary, in the event
one or more of the Members or an Affiliate thereof (all such persons
collectively referred to as the "Guarantors") is required to pay any amount
pursuant to any obligation or liability incurred by such Guarantors relating to
an express guarantee in connection with any indebtedness of the Company (the
aggregate of any such payments by such persons, including reasonable attorney
fees and other costs of defense incurred in connection therewith, are referred
to as the "Guarantee Payments"), each of the other Members and its principals
(as identified on Exhibit D attached hereto) shall assume and be responsible for
the payment of such Member's (and such principal’s) pro rata share of any
Guarantee Payments, and such payments hereunder shall be made promptly to the
Guarantors as appropriate to give full effect to the intent of this provision.
Any such Guarantee Payments shall be deemed a loan by the Guarantors which the
other Member and its principals shall be obligated to repay (together with
interest at the rate equal to the prime rate of interest as listed in the Wall
Street Journal (Midwest Edition) as in effect from time to time). In addition to
any other remedy at law, any distributions otherwise payable to any such Member
under this Agreement shall be paid to the Guarantors to the extent such Member
(or its principals) has failed to pay to the Guarantors any amounts due under
this Section. The obligation of the Members under this Section 6.8 shall only
apply to Company indebtedness which both Members agree to guarantee. If one
Member voluntarily guarantees a debt of the Company, the other Member will not
be liable under this Section 6.8 unless specifically agreed to in writing.

 

6.9 Loans.

 

(a) After execution of this Agreement, the Company shall borrow from IMI or an
affiliate of IMI, and IMI or such affiliate of IMI, as the case may be, shall
loan to the Company, the amount necessary to fund the startup of manufacture of
the Products, including initial tooling, obtaining factory space, labor costs
and similar expenses as needed to adequately fund the operations of the Company.
The Members hereby agree that the interest rate on such loan shall be no greater
than the prime rate of interest as defined in Section 6.8. To evidence its
obligation to repay the loan, the Company shall execute and deliver to the
lender a promissory note in form and substance agreed to by the Company and the
lender. Such loan shall be repaid as set forth in Section 7.5 herein.

 

(b) Without limitation upon Section 6.9(a), any Member may, at any time, make a
loan to the Company in any amount and on those terms upon which the Member and
the Managers agree.

 

 
-18-


--------------------------------------------------------------------------------




 

ARTICLE 7

ALLOCATIONS AND DISTRIBUTIONS

 

7.1 Allocation of Profit or Loss.

 

Subject to this Article 7 and after giving effect to the special allocations in
Section 7.2, the Profit or Loss of the Company for each Fiscal Year (or for such
interim periods as the Managers shall deem appropriate) shall be allocated as
follows:

 

(a) Any Profit shall be allocated among the Members in proportion to their
Percentage Interests.

 

(b) Any Loss shall be allocated among the Members in proportion to their
Percentage Interests.

 

7.2 Special Allocations. The following special allocations shall be made in the
following order:

 

(a) Minimum Gain Chargeback. Except as otherwise provided in section 1.704-2(f)
of the Regulations, notwithstanding any other provision of this Article 7, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
fiscal year (and, if necessary, subsequent fiscal years) in an amount equal to
such Member's share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with sections l.704-2(f)(6) and 1.704-2(j)(2)
of the Regulations. This Section 7.20 is intended to comply with the minimum
gain chargeback requirement in section 1.704-2(f) of the Regulations and shall
be interpreted consistently therewith.

 

(b) Member Minimum Gain Chargeback. Except as otherwise provided in section
1.704-2(i)(4) of the Regulations, notwithstanding any other provisions of this
Article 7, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any fiscal year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with section l.704-2(i)(5) of
the Regulations, shall be specially allocated items of Company income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
equal to such Member's share of the net decrease in Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with section 1.704-2(i)(4) and l.704-2(j)(2)
of the Regulations. This Section 7.20 is intended to comply with the minimum
gain chargeback requirement in section 1.704-2(i)(4) of the Regulations and
shall be interpreted consistently therewith.

 

 
-19-


--------------------------------------------------------------------------------




 

(c) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
specially allocated to each Member in accordance with its Percentage Interest.

 

(d) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations section
1.704-2(i) (1).

 

(d) Qualified Income Offset In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in section 1.704-1(b) (2)
(ii) (d) (4), section 1.704-1(b) (2) (ii) (d) (5), or section 1.704-1(b) (2)
(ii) (d) (6) of the Regulations, items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, any Adjusted Capital
Account deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.2(e) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account deficit after all
other allocations provided for Article 7 have been tentatively made as if this
Section 7.2(e) were not in the Agreement. The Special Allocation described in
this Section 7.2(e) is intended to qualify as a "qualified income offset," as
that term is used in section 1.704-1(b)(2)(ii)(d) of the Regulations and shall
be interpreted and construed in accordance therewith.

 

(e) Gross Income Allocation. In the event any Member has negative balance in its
Adjusted Capital Account at the end of any fiscal year which is in excess of the
sum of (i) the amount such Member is obligated to restore pursuant to any
provision of this Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
sections 1.704-2(g)(l) and l.704-2(i)(5), each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section 7.2(f)
shall be made only if and to the extent that such Member would have a negative
balance in its Adjusted Capital Account in excess of such sum after all other
allocations provided for in this Article 7 have been made as if Section 7.2(e)
hereof and this Section 7.2(f) were not in the Agreement.

 

(f) Loss Limitation. To the extent that all or any portion of a Loss allocated
for any period pursuant to Section 7.1 causes or increase negative balance in
any Member's Adjusted Capital Account, such Loss, or any portion thereof, shall
be reallocated to any Members to the extent that such Member would not have a
negative Adjusted Capital Account as a result of the allocation (in proportion
to their Adjusted Capital Accounts) or, if no such Member exists then to the
members in accordance with their Percentage Interests.

 

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code section 734(b) or Code section
743(b) is required, pursuant to Regulations section 1.704-1(b) (2) (iv) (m) (2)
or Regulations section 1.704-l(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of its interest in the Company, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Member(s) in accordance with their interests in the Company in the event that
Regulations section 1.704-l(b)(2)(iv)(m)(2) applies, or the Member to whom such
distribution was made in the event that Regulations section 1.704-1(b) (2) (iv)
(m) (4) applies.

 

 
-20-


--------------------------------------------------------------------------------




 

7.3 Curative Allocations.

 

The allocations set forth in Section 7.2 (the "Regulatory Allocations") are
intended to comply with certain requirements of the Regulations. It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss, or deduction pursuant
to this Section 7.3. Therefore, notwithstanding any other provisions of this
Article 7 (other than the Regulatory Allocations), the Managers shall make such
offsetting special allocations of Company income, gain, loss, or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member's Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of the Agreement and all Company items were
allocated pursuant to Section 7.1. In exercising discretion under this Section
7.3, the Managers shall take into account future Regulatory Allocations under
Sections 7.20 and 7.20 that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Sections 7.20 and 7.20.

 

7.4 Tax Allocations.

 

(a) The following rules shall apply for all Federal income tax allocations:

 

(1) All items of Company income, gain, loss and deduction shall be allocated to
each Member Interest on the same basis as Profit and Loss, and items thereof,
are allocated pursuant to Section 7.1 for the calendar year or period
corresponding to such taxable year or other period, except for the items
specifically allocable pursuant to Section 7.2.

 

(2) Notwithstanding anything to the contrary in Section 7.4(a)0, the items
specially allocable pursuant to Section 7.2 shall be allocated as described in
Section 7.2.

 

(3) In accordance with Code section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
fair market value.

 

(4) In the event any Company asset is adjusted pursuant to Section 6.2 0,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its book value used to maintain
Capital Accounts pursuant to Section 6.2 in the same manner as under Code
Section 704(c) and the Regulations thereunder.

 

 
-21-


--------------------------------------------------------------------------------




 

(b) Allocations pursuant to this Section 7.4 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Member's Capital Account or share of Profits, Loss, other
items, or distributions pursuant to any provisions of this Agreement.

 

7.5 Distributions of Net Cash From Operations.

 

(a) From time to time (but not less often than within 90 days after the end of
each calendar year) the Board shall determine the amount of Net Cash From
Operations available for distributions to the Members. In making such
determinations, the Board shall take into account reasonably anticipated needs
of the business of the Company (including, without limitation, establishment of
and additions to reserve accounts for obligations of the Company, for future
capital expenditures by the Company and for any other purpose deemed by the
Managers to be in the best interest of the Company). Any distributions to the
Members must be approved by the affirmative vote of all Managers.
Notwithstanding the foregoing, Net Cash From Operations will first be used to
repay loans and advances from IMI or its Affiliates, which loans were made to
fund startup expenses, including acquisition of tooling, labor costs and factory
space to commence manufacture of the Products. The Members intend that
approximately 50% of Net Cash From Operations will be retained by the Company
and be reinvested in the Company business and the balance will be distributed to
the Members.

 

(b) Notwithstanding the foregoing, on or before April 1 of each calendar year,
the Company shall make distributions in respect of the Company's most recently
ended tax year to each Member in an amount at least equal to the amount which is
necessary to satisfy the highest federal, state, and local income taxes payable
by any Member in respect of the Company's net taxable income for such tax year
(the "Tax Distribution”). The Company shall retain the services of the outside
accountant then being regularly used by the Company for tax purposes to assist
in determining the amount of the Tax Distribution.

 

(c) Distributions of Net Cash From Operations as so determined by the Board
shall be distributed among the Members in proportion to their Percentage
Interests.

 

ARTICLE 8

BOOKS AND RECORDS, ACCOUNTING, TAX MATTERS, FISCAL YEAR

 

8.1 Maintenance of Books; Reports.

 

The Company shall maintain current and complete records of all transactions of
the Company. Company records and accounts shall be maintained on an accrual
basis in accordance with generally accepted accounting principles, applied on a
consistent basis from year to year. The Company shall cause to be prepared on a
monthly basis a report of the operating results for the immediately preceding
month and shall submit the same to the Members within a reasonable time after
the end of such month. The Company shall provide to the Members copies of all
periodic budgets. Each Member (through its representatives) shall have the right
to inspect and examine the books, records, files, securities and other documents
of the Company at all reasonable times, upon reasonable prior notice.

 

 
-22-


--------------------------------------------------------------------------------




 

8.2 Certain Tax Reporting Policies.

 

The Company shall be treated and shall file its tax returns as a partnership for
federal, state and local income tax and other tax purposes. The Company shall
prepare or cause to be prepared, on an accrual basis, all federal, state and
local tax returns required to be filed by or for the Company.

 

8.3 Tax Matters Partner.

 

IMI is hereby designated as the Tax Matters "Partner" ("TMP") with respect to
operations conducted by the Company. The TMP shall also be the tax matter
partner (or its equivalent) under all applicable state and local laws. The TMP
shall comply with the requirements of sections 6221 through 6232 of the Code and
shall have the right to settle, compromise or take all actions which it deems
necessary or appropriate in furtherance of its obligations hereunder.

 

8.4 Withholding.

 

The Company shall comply with all withholding requirements which may be imposed
by the Code at any time. Any amounts of a Member required to be withheld shall
be withheld from amounts otherwise distributable to such Member hereunder and
such amounts shall be treated as having been received by such Member under this
Agreement.

 

8.5 Fiscal Year.

 

The Fiscal Year of the Company shall be the calendar year.

 

ARTICLE 9

DISPUTE RESOLUTION

 

9.1 Dispute Resolution.

 

Any dispute or failure to agree arising out of or relating to this Agreement
shall be resolved in accordance with the procedures specified in this Section
9.1.

 

(a) Negotiation Between Executives. The parties shall attempt in good faith to
resolve any dispute arising out of or relating to this Agreement promptly by
negotiation between the Members through executives of the Members who are at the
highest level of management. Any party may give the other party written notice
of any dispute not resolved in the normal course of business. Within fifteen
(15) calendar days after delivery of the notice, the receiving party shall
submit to the other a written response. The notice and response shall include
(i) a statement of each party's position and a summary of arguments supporting
that position and (ii) the name and title of the executive who will represent
that party and of any other person who will accompany the executive. Within
thirty (30) calendar days after delivery of the disputing party's notice, the
executives of both parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute. All reasonable requests for information made by one party to the
other will be honored.

 

 
-23-


--------------------------------------------------------------------------------




 

(b) Mediation. After unsuccessful termination of the informal conciliation and
dispute resolution procedures described above, any Member may require that any
controversy be submitted to mediation within thirty (30) calendar days following
such termination. The mediation shall be held in Columbus, Ohio or elsewhere as
the Members shall agree, and by such mediator as the Members shall agree. The
Company shall pay all expenses directly related to the mediation procedure,
except that each Member shall be solely responsible for any and all fees for
outside advisors or legal counsel retained by or on behalf of such Member and
for expenses incurred by it in conjunction with its representation at the
mediation hearings, and shall hold the Company harmless from such fees and
expenses. Following the mediation hearing(s), the mediator shall issue a written
determination addressing the following:

 

(1) With respect to any dispute, the mediator shall consider the positions of
the parties and shall recommend to the parties a course of action to resolve the
matter. The parties shall then make a good faith effort to adopt the mediator's
findings; provided, however the mediators’ recommendations shall not be binding
on either party.

 

(2) If (but only if), after the considerations required by the preceding
subparagraph including the good faith efforts of the parties, the mediator shall
determine that there is no mutually acceptable course of action to resolve the
dispute, and that such dispute cannot be resolved without a dissolution of the
Company, the mediator shall issue his determination, and

 

(i) the party defending the mediation shall, in good faith, within seven (7)
calendar days of receipt of the determination, deliver to the other party a
final settlement proposal, and

 

(ii) the other party shall, in good faith, respond to the final settlement
proposal within seven (7) days of receipt thereof.

 

(c) Provisional Remedies. Notwithstanding the foregoing, a party, without
prejudice to the above procedure, may file a complaint (for statute of
limitations or venue reasons) or to seek preliminary injunction or other
provisional judicial relief, if in its sole judgment such action is necessary to
avoid irreparable damage or to preserve the status quo. Despite such action the
parties will continue to participate in good faith in the procedure specified in
this Section 9.1.

 

 
-24-


--------------------------------------------------------------------------------




 

(d) Member Deadlock. If, during the term of this Agreement, the Company has a
deadlock (defined for purposes of this Agreement as existing whenever a
resolution subject to majority voting approval by the Members or Managers has
been formally submitted to a vote three (3) times within a period of six (6)
weeks, and has not secured a majority vote), the matter shall be submitted to
mediation as set forth in Section 9.1(b) of this Agreement. If the deadlock is
not resolved by the Members through mediation, either Member may elect to
dissolve the Company in which case the Company shall be dissolved as provided in
Article 11.

 

(e) Performance to Continue. Each party is required to continue to perform is
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement.

 

ARTICLE 10

WITHDRAWALAND TRANSFERS

 

10.1 Events and Effects of Withdrawal of a Member.

 

(a) A Person shall cease to be a Member, shall be deemed to have resigned as a
Member and, so long as such Member has not transferred all of its interest in
the Company, thereafter shall be deemed an assignee of a Member's Economic
Interest without any right to participate in the management of the business and
affairs of the Company, upon the happening of any of the following:

 

(1) The resignation from the Company of such Member by written notice to all
Members specifying a date of resignation which is not less than thirty (30) days
from the date of mailing of such notice;

 

(2) Such Member: (A) making an assignment for the benefit of creditors; (B)
filing a voluntary petition in bankruptcy; (C) being adjudicated a bankrupt or
insolvent; (D) filing a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law, or regulation; (E) filing an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Member in any proceeding of this nature; or (F)
seeking, consenting to, or acquiescing in the appointment of a trustee,
receiver, or liquidator of such Member or of all or any substantial part of such
Member's properties;

 

(3) One hundred twenty (120) days elapse after the commencement of any
proceeding against such Member seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law,
or regulation, and the proceeding has not been dismissed, or if within ninety
(90) days after the appointment without his consent or acquiescence of a
trustee, receiver, or liquidator of such Member or of all or any substantial
part of a Member's properties, the appointment is not vacated or stayed, or
within ninety (90) days after the expiration of any such stay, the appointment
is not vacated;

 

 
-25-


--------------------------------------------------------------------------------




 

(4) In the case of a Member that is a limited liability company or a
partnership, the dissolution and commencement of a winding up of such company or
partnership;

 

(5) In the case of a Member that is a corporation, the filing of a certificate
of dissolution, or its equivalent, for the corporation or the revocation of its
charter;

 

(6) The direct or indirect transfer of all or any portion of the Membership
Interest in the Company held by such Member other than as expressly permitted by
the terms of this Agreement.

 

(b) Notwithstanding the foregoing, the assignment of Membership Interest shall
not constitute an event of resignation if the assignee is admitted as a
Substitute Member in accordance with the terms of this Agreement.

 

(c) Following the resignation of a Member, the remaining Member shall have the
right to elect to continue the business of the Company, and any Member who shall
have resigned in violation of the terms hereof shall not be entitled to receive
from the Company the fair value of its interest in the Company, anything in the
Act, including Section 1705.12 thereof, to the contrary notwithstanding.

 

10.2 Limitations on Transferability.

 

No Member shall withdraw from the Company prior to the dissolution and winding
up thereof. No Member shall transfer, sell, assign, pledge, hypothecate or
otherwise dispose of its interest in the Company or any part thereof without the
consent of the Managers. Any actual, purported or attempted transfer, sale,
assignment or other disposition in violation of this Agreement, shall be void
and of no effect.

 

10.3 Transfers of Interests.

 

In the event that any Member shall transfer or purport to transfer all or part
of its Membership Interest in the Company to any Person, no such transfer or
purported transfer shall be effective (i) if it is in violation of this
Agreement or (ii) unless and until (x) the transferee agrees in writing, in form
and substance reasonably satisfactory to the Managers to (1) assume and be bound
by all the obligations of the transferor and (2) be subject to all the
restrictions to which the transferor is subject under the terms of this
Agreement; (y) the transferee executes and delivers any other documents or
filings required to be made in order to reflect such transfer; and (z) there
shall have been delivered to the Company:

 

(a) evidence reasonably satisfactory to the Managers of the authority of the
transferee to become a Member and to be bound by all of the terms and conditions
of this Agreement;

 

(b) such other documents or instruments as may reasonably be required in order
to effect the admission of the transferee as a Member under this Agreement;

 

 
-26-


--------------------------------------------------------------------------------




 

(c) evidence reasonably satisfactory to the Managers that such transfer (1)
would not violate any Federal and state securities laws and rules and
regulations of the Securities and Exchange Commission, state securities
commissions, and any other governmental authorities with jurisdiction over such
disposition, (2) would not materially jeopardize the Company's classification
for Federal income tax purposes as a partnership, (3) would not affect the
Company's existence as a limited liability company under the Act, and (4) would
not constitute an event of default under the terms of any bank indebtedness of
the Company; and

 

(d) All reasonable costs and expenses incurred by the Company in connection with
the transfer of an interest in the Company, including any legal expenses or
filing fees, shall be paid by the transferor (or if not paid by the transferor,
then by the transferee).

 

10.4 Change of Control.

 

(a) Upon a Change of Control with respect to a Member, the other Member
("Purchasing Member") shall have the option to purchase the entire Membership
Interest of the Member which has experienced the Change in Control ("Selling
Member"). The right to exercise such option shall be triggered by written notice
delivered to the Selling Member (or its successor or representative), within one
hundred (120) calendar days after the Purchasing Member has received actual
knowledge or notice of the Change of Control. The purchase price for the
Membership Interest shall be equal to the Fair Value thereof as determined by
agreement of the Members, or in the absence of agreement by appraisal in the
manner set forth herein.

 

(b) Each Member shall, within twenty (20) calendar days after any Member shall
so request by written notice to the other Member, appoint an appraiser having at
least ten (10) years’ experience in appraising closely-held manufacturing
companies in the State of Ohio. In the event that either Member does not appoint
an appraiser within such time period, the sole appointed appraiser shall make
the determination as to Fair Value. The appraisers shall determine Fair Value of
the Membership Interest within thirty (30) calendar days of appointment. If the
higher appraised value does not exceed the lower appraised one by more than ten
percent, the Fair Value shall be the average of the two appraised values. If the
excess is greater than ten percent (10%), then the two appraisers shall jointly
designate a third appraiser, or if they are unable to agree then the Delaware
County Probate Court (or other court of competent jurisdiction) shall be
petitioned to designate the third appraiser. Such third appraiser shall
determine the Fair Value of the Membership Interest within thirty (30) calendar
days of appointment. Upon determination of Fair Value by the third appraiser,
the third appraiser shall give written notice of such value to the Members. Upon
receipt of the third appraisal, the Fair Value shall be the average of the two
closest of the three appraisals. The determination of Fair Value shall be
conclusive and binding upon all of the parties.

 

(c) Each Member shall pay the fees and expenses of the appraiser appointed by
it, and the fees and expenses of the third appraiser shall be divided equally
between the Members. The Members acknowledge and agree that time is of the
essence with respect to the determination of Fair Value hereunder. Each Member
agrees to promptly pay all amounts which are to be paid to the appraisers and to
do all other commercially reasonable acts and deeds to expedite such
determinations.

 

 
-27-


--------------------------------------------------------------------------------




 

(d) The valuation date for determination of the Fair Value of the Interest shall
be the first day of the month following the date of the Change of Control.

 

(d) Closing of the sale shall occur at the principal office of the Company at
10:00 a.m. on the first Tuesday of the month following the determination of the
Fair Value.

 

(e) The purchase price shall be payable in three (3) installments with the first
due at closing and the subsequent payments due upon the second and third
anniversary of the date of closing, together with interest at the "prime rate"
as published in The Wall Street Journal (Midwest Edition) on the date of
closing.

 

(f) At the closing, payment of initial installment of the purchase price shall
be delivered in exchange for delivery of an assignment instrument reasonably
evidencing the transfer of the Membership Interest being purchased. The
Membership Interest shall be assigned free and clear of any claim or
encumbrance.

 

(g) Upon the closing of any purchase and sale, the Company and the Purchasing
Member shall execute an agreement pursuant to which the Company and the
Purchasing Member agree to indemnify and hold harmless the Selling Member from
and against any and all claims, demands, charges, losses, damages, liabilities
and obligations arising from the operation of the Company after the consummation
of such purchase. Furthermore, a condition to the closing shall be the
extinguishment of any personal obligation or guaranty of such Member and all of
its Affiliates with respect to Company obligations and the Guarantee
Contribution Obligation under Section 6.8 of this Agreement.

 

(h) In the event the Purchasing Member determines that it cannot or does not
desire to proceed with the purchase following determination of Fair Value, it
shall pay all expenses reasonably incurred by the Selling Member hereunder.

 

(i) If the Membership Interest of a Member is purchased pursuant to this Section
10.4, such Member and its Affiliates shall no longer be bound by the provisions
of Section 3.2(b), but shall continue to be bound by the provisions of Section
3.3.

 

(j) For a period of no less than twelve (12) months after a Change in Control
described in this Article 10, the Purchasing Member shall cause the Company to
continue to manufacture the Products in accordance with the terms and conditions
of this Agreement.

 

 
-28-


--------------------------------------------------------------------------------




 

ARTICLE 11

DISSOLUTION

 

11.1 Events of Dissolution.

 

The Company will be dissolved and its affairs wound up upon the happening of the
first to occur of the following:

 

(a) At a time agreed in writing by all Members;

 

(b) The sale or other disposition of all or substantially all of the Company's
assets; or

 

(c) The resignation (as determined pursuant to Section 10.1) of a Member unless
the remaining Member(s) elect to continue the business of the Company within
ninety (90) calendar days following notice of such resignation, as provided in
Section 10.1.

 

(d) The election of a Member to dissolve the Company in the event of an
unresolved Member deadlock as described in Section 9.1(d) of this Agreement.

 

11.2 Winding Up.

 

Upon dissolution of the Company, the Managers or, if none, the remaining Member,
shall be the Liquidating Trustee, with authority to wind up the Company and its
business and cause the Company's assets to be sold and the proceeds of sale
distributed as provided in this Article 11.

 

11.3 Distributions of Net Cash From Operations.

 

Upon the dissolution of the Company for any reason, during the period of
liquidation and until termination of the Company, the Members shall continue to
receive distribution of Net Cash From Operations and to share profits and losses
for all tax and other purposes as provided elsewhere in this Agreement.

 

11.4 Final Distribution Proceeds.

 

The net proceeds from (x) any transaction resulting in the termination and
liquidation of the Company, and (y) the liquidation of any remaining assets,
shall be applied and distributed in the following order of priority:

 

(a) to the payment of (i) debts and liabilities of the Company (including
Affiliate Loans) and (ii) expenses of liquidation;

 

(b) then to the setting up of any reserves which the Liquidating Trustee may
deem necessary for any contingent or unforeseen liabilities or obligations of
the Company or of the Members, arising out of or in connection with the Company.
Said reserves may be paid over by the Company to a bank or trust company
acceptable to the Liquidating Trustee, as escrow agent, to be held by it or them
for the purpose of disbursing such reserves in payment of any of the
aforementioned liabilities or obligations, and at the expiration of such period
as the Liquidating Trustee shall deem advisable, distributing the balance, if
any, thereafter remaining, in a manner hereinafter provided;

 

 
-29-


--------------------------------------------------------------------------------




 

(c) then in accordance with Section 7.5(a); and

 

(d) then to the Members in proportion to the positive balances of the Capital
Accounts of the Members after giving effect to the provisions of Section 11.5.

 

11.5 Capital Account Balances.

 

For purposes of Section 11.4, the balance of each Member's Capital Account shall
be determined after allocating all Profit and Loss for the Fiscal Year of the
Company in which the termination and liquidation of the Company shall occur, and
after taking account of all distributions of Net Cash From Operations for such
Fiscal Year, other than distributions to be made pursuant to Section 11.40.

 

ARTICLE 12

LIABILITY AND INDEMNIFICATION

 

12.1 Limited Liability.

 

The Members shall not be bound by, or be personally liable for the expenses,
liabilities or obligations of the Company, except to (i) the extent of their
Capital Contributions, (ii) the extent required under the Act, and (iii) the
extent required under Section 6.8 of this Agreement.

 

12.2 Indemnification.

 

(a) The Company shall, to the fullest extent permitted under the Act and other
applicable law, indemnify any Person who is a party, or is threatened to be made
a party, to any threatened, pending or completed civil, criminal, administrative
or investigative action, suit or proceeding because such person is or was a
Manager, Member, partner, officer, employee or agent of the Company, is or was
serving at the request of the Company as a manager, director, trustee, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, or is an employee of a
Member or an Affiliate of a Member, against costs, claims, damages, losses,
judgments, fines and expenses (including without limitation, reasonable
attorneys' fees) actually and reasonably incurred by such Person in connection
with such action, suit or proceeding if such Person's act or omission giving
rise to any claim for indemnification under this Section 12.2 was not occasioned
by such Person's fraud, willful misconduct, gross negligence or intent to cause
injury to the Company or by such Person's reckless disregard for the best
interests of the Company, and in respect of any criminal action or proceeding,
such Person had no reasonable basis to believes such Person's conduct was
unlawful. Notwithstanding the foregoing, the Company shall not indemnify a
Member in respect of a dispute among the Members arising out of this Agreement.

 

(b) The Company shall pay or reimburse each person entitled to indemnification
pursuant to this Section for any and all expenses (including attorney's fees),
judgments, fines, and amounts paid in settlement which actually and reasonably
were incurred in connection with the action, suit, or proceeding. The Company
shall, to the extent possible, enter into an agreement with the indemnified
person to make such payment or reimbursement as such amounts are incurred even
if in advance of the final disposition of an action, suit, or proceeding.

 

 
-30-


--------------------------------------------------------------------------------




 

(c) Any person entitled to indemnification under this Section 12.2 shall remain
entitled to such indemnification as long as the Company exists even though such
person ceases or has ceased to be a Member, Manager, officer, employee, or agent
of the Company. The rights of any such indemnified person to indemnity under
this Section shall inure to the benefit of such person’s successors, assigns,
heirs, executors, and administrators.

 

(d) Each Member agrees to indemnify, defend and hold harmless the Company and
the other Members from and against any liability, loss, damage or expense,
including but not limited to, interest, penalties and reasonable attorneys' fees
arising out of or resulting from any material misrepresentation or breach of any
material representation, warranty or covenant made by the Member pursuant to
this Agreement or any noncompliance by the Member with any covenants, agreements
or undertakings of the Member contained in or made pursuant to this Agreement.

 

12.3 Validity of Transactions.

 

No contract, action, or transaction with respect to the Company shall be void or
voidable because of any financial or personal interest of any one or more of its
Managers, or officers, or any other person in which one or more of its members,
managers, or officers are Managers, directors, trustees, or officers or have a
financial or personal interest, or because one or more interested Members,
Directors, managers, or officers participate in or vote at the meeting that
authorizes the contract as long as (a) the material facts regarding the
financial or personal interest are disclosed to or otherwise known by the person
or persons authorizing approving such contract, action or transaction with
respect to the Company or (b) the contract, action, or transaction is fair to
the Company as of the time it is authorized or approved.

 

ARTICLE 13

NOTICES

 

Any notice, payment, demand or communication required or permitted to be given
hereunder shall be deemed to have been given when delivered personally to the
party to be notified or when deposited in the United States mail, postage and
charges prepaid, addressed as follows:

 

(a) if to the Company, addressed to the Company's principal office; and

 

(b) if to a Member or Manager, addressed to such Member's or Manager's address
for purposes of notice which is contained in the Company's books and records.

 

 
-31-


--------------------------------------------------------------------------------




 

ARTICLE 14

MISCELLANEOUS

 

14.1 Further Assurances.

 

In connection with this Agreement as well as all transactions contemplated by
this Agreement, each Member agrees to execute and deliver such additional
documents and instruments and to perform such additional acts as may be
reasonably necessary or appropriate to effectuate, carry out and perform all of
the terms, provisions and conditions of this Agreement, and all such
transactions.

 

14.2 Estoppel Certificates.

 

Each Member shall at any time and from time to time upon not less than twenty
(20) days' prior written notice from another execute, acknowledge, and send to
the other a statement in writing certifying that this Agreement is unmodified
and in full force and effect (or if there have been modifications, that the
Agreement is in full force and effect as modified and stating the modifications)
and stating whether any Member is in default in keeping, observing or performing
any of the terms contained in this Agreement, and if any Member is in default,
specifying each such default (limited, with respect to the other Member's
defaults, to those defaults of which the certifying Member has knowledge).

 

14.3 Entire Agreement.

 

This instrument and the agreements referenced herein contain all of the
understandings and agreements of every kind and nature existing between the
parties hereto with respect to the subject matter of this Agreement and the
rights, interests, understandings, agreements and obligations of the respective
parties pertaining to the Company.

 

14.4 References to this Agreement.

 

Numbered or lettered articles, sections and subsections herein contained refer
to articles, sections and subsections of this Agreement unless otherwise
expressly stated.

 

14.5 Headings.

 

All headings herein are inserted only for convenience and ease of reference and
are not to be considered in the construction or interpretation of any provision
of this Agreement.

 

14.6 Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective permitted successors and assigns.

 

 
-32-


--------------------------------------------------------------------------------




 

14.7 Counterparts.

 

This Agreement may be executed in a number of counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument.

 

14.8 Third Parties.

 

The provisions of this Agreement are intended to be for the sole benefit of the
parties hereto and (subject to the provisions of Article 10) their respective
permitted successors and assigns, and none of the provisions of this Agreement
are intended to be, nor shall they be construed to be, for the benefit of any
third party.

 

14.9 Severability.

 

If any provision of this Agreement shall be held invalid or unenforceable, the
remainder of this Agreement shall not be affected thereby.

 

14.10 Applicable Laws.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio.

 

14.11 Waiver.

 

No consent or waiver, either expressed or implied, by any Member to or of any
breach or default by any other Member, in the performance by such other Member
of its obligations under this Agreement, shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such other Member of the same or any other obligations of such other Member
under this Agreement. Failure on the part of any Member to complain or to pursue
complaints with respect to any acts or failure to act of any other Member, or
failure on the part of any Member to declare any other Member in default,
irrespective of how long such default continues, shall not constitute a waiver
by such Member of its rights and remedies under this Agreement or otherwise at
law or in equity. No waiver shall be effective unless contained in a writing
signed by the Member to be charged thereby.

 

14.12 Gender.

 

Whenever the context shall so require, all terms herein in any gender shall be
deemed to include masculine, feminine, or neuter gender, and all singular words
shall include the plural, and all plural words shall include the singular.

 

14.13 Non-Exclusive Remedies.

 

Except as otherwise provided herein, no remedy herein conferred or reserved is
intended to be exclusive of any other available remedy or remedies, and each and
every such remedy shall be cumulative and shall be in addition to every such
remedy given under this Agreement or now or hereafter existing at law or in
equity or by statute. It is expressly agreed that the remedy at law for breach
by any of the parties for its obligations hereunder may be inadequate in view of
the complexities and uncertainties in measuring the actual damages which would
be sustained by reason of either party's failure to comply fully with each of
such obligations. Accordingly, the obligations of each party hereunder are
expressly made enforceable by specific performance, except as otherwise
specifically provided herein.

 

 
-33-


--------------------------------------------------------------------------------




 

14.14 Exhibits.

 

All exhibits, attachments, annexed instruments and addenda referred to herein
shall be considered a part of this Agreement as fully as if and with the same
force and effect as if such exhibit, attachment, annex or addendum had been
included herein in full.

 

14.15 General Representations.

 

Each of the Members represents and warrants to the other Member that as of the
date of this Agreement (a) the execution, delivery and performance of this
Agreement and all related documents has been duly and validly authorized by all
necessary corporate action, (b) this Agreement is a legal, valid and binding
obligation of such Member, enforceable in accordance with its terms and
conditions, subject only to bankruptcy, reorganization and other similar laws
affecting the enforcement of creditors' rights generally and to general
principles of equity, (c) it is a legal entity duly organized, existing and in
good standing under the laws of its jurisdiction of formation, and has all
necessary power and authority to own its property and carry on its business as
presently conducted (including in the manner contemplated by this Agreement) and
is duly qualified to do business and is in good standing in all jurisdictions
which the ownership or use of its property or its activities presently make such
qualification necessary, (d) all authorizations, approvals and consents, if any,
required to be obtained from, and all registrations, declarations and filings,
if any, required to be made with, all governmental authorities and regulatory
bodies and all other persons or entities to permit it to execute and deliver,
and to perform its obligations under, this Agreement have been obtained or made
and all such authorizations, approvals, consents, registrations, declarations
and filings are in full force and effect, and (e) its interest in the Company
has not been pledged, hypothecated or otherwise encumbered.

 

14.16 Jury Trial.

 

THE PARTIES HERETO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL IN ANY AND ALL
ACTIONS, SUITS OR OTHER PROCEEDINGS THAT MAY BE BROUGHT BY ANY OF THEM HEREUNDER
OR IN CONNECTION HEREWITH.

 

14.17 Jurisdiction.

 

Each Member hereby consents to the exclusive jurisdiction of the state and
federal courts sitting in Delaware County or Franklin County, Ohio in any action
on a claim arising out of, under or in connection with this Agreement or the
transactions contemplated by this Agreement.

 

 
-34-


--------------------------------------------------------------------------------




 

14.18 No Interest in Company Property; Waiver of Action for Partition.

 

No Member or assignee thereof has any interest in specific property of the
Company. Without limiting the foregoing, each Member and its assignees
irrevocably waives during the term of the Company any right that it may have to
maintain any action for partition with respect to the property of the Company.

 

14.19 Language.

 

The language used in this Agreement shall be deemed to be the language chosen by
the Members to express thei r mutual intent, and no rule of strict construction
shall be applied against any Member.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

 

GUITAMMER IMI

 

IMI

 

 

 

 

 

 

 

The Guitammer Company

 

IMI DIRECT LLC

 

 

 

 

 

 

 

By:

[gtmm_ex1048a001.jpg]

 

By:

[gtmm_ex1048a002.jpg]

 

Name:

Mark A. Luden

 

George M Anasis, Sole Member

 

Its:

President/CEO

 

 

 

 

 
-35-


--------------------------------------------------------------------------------




 

EXHIBITA

 

MEMBERS; CAPITAL CONTRIBUTIONS;

PERCENTAGE INTERESTS

 

Name and Address

  Initial Capital Contribution    

Percentage
Interest

 

The Guitammer Company

 

$

1,000

   

50

%

6117 Maxtown Rd.

Westerville, OH 430825

                               

IMI DIRECT LLC

               

4645 Westerville Rd.

               

Columbus, OH 43231

 

$

1,000

     

50

%

 

 
-36-


--------------------------------------------------------------------------------




 

EXHIBITB

 

MEMBER REPRESENTATIVES

(Section 4.6)

 

Guitammer –

Mark A. Luden

c/o The Guitammer Company

6117 Maxtown Rd.

Westerville, OH 43082

Phone:

Fax:

Email: mark@guitammer.com

 

 

IMI-

George M. Anasis

c/o IMI DIRECT LLC

4645 Westerville Rd.

Columbus, OH 43081

Phone: 740-815-2131

Fax: 614-839-2501

Email: ganasis@i-m-i-international.com

 

 
-37-


--------------------------------------------------------------------------------




  

EXHIBITC

 

MANAGERS AND OFFICERS

(Sections 5.1 and 5.8)

 

The initial Managers of the Company shall be:

 

Guitammer Appointee:

 Mark A. Luden

 

 

IMI Appointee:

George M. Anasis

 

The initial officers of the Company and their titles shall be:

 

 
-38-


--------------------------------------------------------------------------------




 

EXHIBITD

 

PRINCIPALS OF MEMBERS

(Section 6.8)

 

Guitammer 

Mark A. Luden

 

 

IMI

George M. Anasis

 

 

-39-

--------------------------------------------------------------------------------